Order entered April 8, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00302-CV

                    IN THE INTEREST OF D.W., ET AL., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-1043-W

                                            ORDER
       In his notice of appeal, appellant states he is appealing from the trial court’s February 24,

2014 judgment terminating his parental rights to his children. The clerk’s record does not

contain that judgment. Accordingly, we ORDER Gary Fitzsimmons to file, ON OR BEFORE

APRIL 18, 2014, a supplemental clerk’s record containing either (1) the trial court’s February

24, 2014 judgment or (2) written verification that no such judgment exists.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Gary Fitzsimmons and counsel for appellee and by first-class mail to appellant.

                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE